EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

27.  	The enclosure assembly of claim [[26]]24, wherein the porous polymer matrix encapsulates the bentonite material to form a pouch.  
30. 	The enclosure assembly of claim [[14]]18, wherein the one or more phyllosilicates comprises montmorillonite, saponite, beidellite, and/or hectorite.  
31. 	The enclosure assembly of claim 14, wherein the working moisture capacity is greater than 15% of the initial moisture capacity at 11.5 g/m3 water vapor concentration and 536 regeneration cycles.

Reasons for Allowance
It is noted that claim dependency of claims 27 and 30 has been amended to provide proper antecedent basis for “the porous polymer matrix” and “the one or more phyllosilicates”, respectively. 
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the enclosure assembly of either claims 14 or 32. Both USPA 2018/0169616 and USPA 2019/03018132 disclose an embodiment where bentonite is mixed with a polymer material to form a desiccant. However, neither reference disclose or make obvious using such a desiccant in the claimed enclosure, including a first chamber with a heater and an adsorption port. Furthermore, neither reference discloses that the enclosure assembly is configured to adsorb moisture from an atmosphere, wherein the atmosphere comprises: siloxanes, organic compounds having a boiling point greater than 60°C, or mixtures thereof, as claimed. 
It is also noted that while the claim scopes of claims 14 and 32 are similar, they are different since claim 32 requires the adsorption port to extend into the first chamber, whereas claim 14 only requires it to lead into the first chamber. There are some other minor differences as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776